Citation Nr: 0731325	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Army from August 
1978 to August 1981 and from March 1982 to April 1992.  He 
has unverified service with the National Guard from September 
1992 to August 1995 and the Army reserves from May 1995 to 
May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for a right knee 
disability.  

In May 2007, the veteran testified at a Washington, D.C. 
hearing before the undersigned Acting Veterans Law Judge.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.  A 
transcript of the hearing is associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary prior 
to analyzing the claim on the merits.  See 38 C.F.R. § 19.9 
(2007).  As the Board is remanding the issue for evidentiary 
development, the RO should also take steps to fulfill VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) to notify and assist the veteran with respect to his 
knee disability claim.  VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16  Vet. App. 183, 187 (2002).  VA is 
also instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Upon review of the claims 
folder, there is no indication that the veteran has received 
any VCAA notice pertaining to the type of evidence necessary 
to establish a disability rating or an effective date.  VA 
should inform the veteran that a disability rating will be 
assigned if service connection is granted for a right knee 
disability and an effective date for the award of benefits 
will be assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The veteran testified at the May 2007 hearing that he injured 
his right knee playing basketball in 1991 while he was still 
in service.  Service medical records confirm that in October 
1991, the veteran received treatment for right knee pain and 
swelling.  The examiner diagnosed right knee strain.  The 
veteran was also treated for right knee swelling in November 
1979 and right knee pain in December 1979.    

Private medical records reflect that a December 2001 MRI 
revealed a tear of the posterior horn of the lateral meniscus 
extending to the inferior articular surface.  In January 
2002, the veteran had right knee arthroscopy, arthroscopic 
partial medial and lateral meniscectomies, and chondroplasty 
with drilling lateral femoral condyle.

The veteran has not been afforded a VA examination.  
Accordingly, the Board finds that a VA examination is 
necessary in order to ascertain whether the veteran's right 
knee disability is in fact related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice that 
a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded for his knee disability, and 
explain how a rating and an effective 
date would be determined.
  
2.  Schedule the veteran for an 
appropriate VA examination to determine 
the likely etiology of the veteran's 
right knee disability.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review as 
part of the examination.  Based on the 
examination and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed right knee disability is 
related to service.  Complete rationale 
for any opinion offered should be 
provided. 

3.  Thereafter, re-adjudicate the claim.  
If any benefit on appeal remains denied, 
issue a supplemental statement of the 
case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

